Grice, Justice.
In so far as the petition seeks the cancellation of certain deeds, it is defective because of the want of' necessary parties defendant. As to the deed made in pursuance of a levy and sale under a common-law judgment, neither the maker nor the grantee is named as defendant; and as to the tax deeds, the makers are not made parties. Code, § 37-1004, and annotations. The only other relief prayed being against Bacon County, asking that its authorities be enjoined from selling the lands in question under tax fi. fas. issued against A. B. Cain, and it appearing from the allegations of the petition that all taxes due on the described lands have been paid in full, and that the plaintiff and not A. B. Cain is the true owner thereof, the plaintiff has an adequate remedy at law by filing a claim. Herrington v. Ashford, 157 Ga. 810 (122 S. E. 197), and cit. Accordingly, the court did not err in sustaining a general demurrer and dismissing the action.

Judgment affirmed.


All the Justices concur.